           Case 1:19-cv-01417-LJV Document 101 Filed 12/20/19 Page 1 of 2



UNITED ST ATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
ORETHA BEH, RUBY CASON, BRIANA
KINCANNON and KIMBERLY BALKUM,
individually and on behalf of all persons
similarly situated,

                                   Plaintiffs,

                  -versus-                                       No. 19-CV-01417 LJV

COMMUNITY CARE COMP ANIONS INC.,
ALEXANDER J. CARO, MARK GATIEN,
INTERIM HEAL TH CARE OF ROCHESTER,                               NOTICE OF MOTION FOR
INC., and JAMES WATSON,                                          EXPEDITED HEARING AND
                                                                 DETERMINATION OF MOTION
                                   Defendants.                   FOR NOTIFICATION
-------------------------------------------------------------x


         PLEASE TAKE NOTICE that pursuant to Rule 7( <l)(l) of the Local Rules of Civil

Procedure and upon the Second Declaration of James Reif dated December 20, 2019 (and

exhibits annexed thereto, including a proposed order) and Plaintiffs' Memorandum Of Law For

Expedited Hearing And Determination Of Court-Approved Notice To Potential "Opt-Ins," each

submitted herewith, and all pleadings and proceedings heretofore had herein, Plaintiffs will move

this Court before the Hon. Lawrence J. Vilardo in the Robert H. Jackson United States

Courthouse, 2 Niagara Square, Buffalo, New York 14202 on a date and at a time fixed by the

Court, for (a) an Order setting a schedule for an expedited hearing and determination of

Plaintiffs' Motion For Leave To Distribute Notice And Related Relief, and (b) such other and

further relief as may be just and appropriate.


Dated: December 20, 2019
Case 1:19-cv-01417-LJV Document 101 Filed 12/20/19 Page 2 of 2



                                  Yours, etc.,



                                  James Reif (pro hac vice)
                                  GLADSTEIN, REIF & MEGINNISS, LLP
                                  817 Broadway, 6th Floor
                                  New York, New York 10003
                                  212-228-7727
                                  ircif<a)grmnv.com

                                  Ian Hayes
                                  CREIGHTON, JOHNSEN & GIROUX
                                  1103 Delaware A venue
                                  Buffalo, New York 14209
                                  716-854-0007



                                  Attorneys for Plaintiffs




                              2
